Per Curiam.

Fortado asks that we stay his entire two-year suspension, citing Disciplinary Counsel v. Casalinuovo (1993), 66 Ohio St.3d 367, 613 N.E.2d 177, and Disciplinary Counsel v. Carter (1994), 68 Ohio St.3d 568, 629 N.E.2d 430. Casalinuovo and Carter were cases of attorneys who, after being found guilty of drug abuse, received treatment in lieu of conviction under R.C. 2951.041. But in those cases, the respondents were sanctioned solely for using illegal drugs. Fortado is guilty of other misconduct as well; he admits two violations each of DR 1-102(A)(6) and Gov.Bar R. V(4)(G), including the improper disbursement of $11,500 of a client’s funds and repeated failures to cooperate with relator’s investigation.
Accordingly, we adopt the board’s findings, conclusions, and recommendation. Matthew Fortado is suspended from the practice of law in Ohio for two years. *607One year of this sanction is stayed on the conditions recommended by the board as stated above. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.